Citation Nr: 1123401	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left knee. 

2.  Entitlement to service connection for a bilateral eye condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June to September 1980 and May 2003 to April 2004, with Army National Guard service of over 20 years in between.  

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This rating decision granted the Veteran's claim for service connection for degenerative joint disease of the left knee and assigned an initial disability rating of 10 percent for this disorder, retroactively effective from May 1, 2004, the day after his separation from service.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, absent any express indication to the contrary).

The Board is remanding these two claims to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development and consideration.  VA will notify the Veteran if further action is required.


REMAND

Turning first to the Veteran's claim concerning his left knee disorder, he was last examined for VA compensation purposes in July 2005, so over 5 1/2 years ago and even then when he was trying to establish his underlying entitlement to service connection for this disability (since granted).  So that evaluation primarily concerned the etiology of this disability, in terms of whether it was attributable to his military service, i.e., service connected, whereas his appeal now concerns the downstream issue of whether the initial rating the RO assigned for this disability is most appropriate.  Additionally, the Veteran's VA outpatient treatment records, dating from May 2004 to April 2009, show continuous treatment for his left knee disorder, including physical therapy.  The Board also notes the July 2005 VA examination does not include any range of motion findings concerning the left knee, only x-ray findings establishing the existence of degenerative joint disease.  Moreover, in October 2007, the Veteran stated that his left knee has increased to a "chronic pain," with instability.  The Veteran's wife also stated in October 2007 that the Veteran suffers from "chronic pain, unbearable pain" in his left knee.  

When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He therefore needs to be reexamined to reassess the severity of his disability.  38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Next, as an initial matter concerning his claim entitlement to service connection for a bilateral eye condition, the Veteran's service treatment records from June to September 1980 do not appear to be associated with the claims files.  The Veteran submitted copies of his service treatment records (STRs) beginning in May 1999, personally to the RO.  There is no indication of an entrance examination prior to his first period of active duty in June 1980 or any subsequent STRs thereafter, until May 1999.  VA is required to assist the Veteran in developing these claims.  38 U.S.C.A. § 5103A(b)(1).  And insofar as records from a Federal department agency may aid in the development of these claims, VA must attempt to obtain these records until it is reasonably certain they do not exist or that any further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1).

Secondly, VA also must provide a Veteran an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, the Veteran asserts that his bilateral eye condition worsened during his second period of active duty.  Specifically, he states that during his second period of active duty, his vision prescription changed three times.  In the May 1999 retention examination, the Veteran was noted as having corrected vision, which was prior to his second period of active duty.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

But the presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  See also Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.)

If, however, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Turning back now to the facts of this particular case.  As noted, there Veteran's STRs prior to his initial period of active duty are not associated with the claims files.  However, the report of the Veteran's May 1999 retention examination prior to his second period of active May 2003 to April 2004 indicated that the Veteran required corrective lens.  Further, there is at least one change in the Veteran's prescription in April 2003.  Therefore, it is unknown whether the Veteran required corrective lenses prior to his first period of active duty or only prior to his second period of active duty.  

Following his separation from service, the Veteran had a VA examination in July 2005.  At that time, the examiner diagnosed the Veteran with bilateral presbyopia.  However, the examiner failed to render an opinion as to the etiology of the Veteran's bilateral eye condition, including whether any pre-existing eye condition was aggravated by his second period of active duty.  

Here, the Veteran has reported that his eyesight worsened during and since his second period of active duty, an allegation he is certainly competent to make.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  He specifically alleged in his October 2007 statements that he used to wear bi-focals and is now wearing tri-focals.  

The Court has held that the requirement for evaluation of the complete medical history of the Veteran's condition operated to protect Veterans against an adverse decision based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In West v. Brown, 7 Vet.App. 70 (1994), the Court clearly indicated the necessity of evaluation of the complete medical history applied not only to adjudicators, but also to examining physicians, and that a medical examination that did not reflect reliance upon a complete and accurate history was inadequate for rating purposes and "frustrates effective judicial review."  VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  And so, because the July 2005 VA examiner's opinion did not discuss the etiology of the Veteran's bilateral presbyopia in accordance with any theory of entitlement, another examination and opinion are needed to determine whether any of his claimed disability is a consequence of military service.  

It further warrants pointing out that, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.

Other precedent cases have indicated that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg or separated shoulder, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Consequently, a new examination is needed to answer this determinative question because the July 2005 examination is inadequate and outdated.  See 38 C.F.R. §§ 4.2, 19.9.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), as well as any other appropriate State or Federal agency, and obtain the Veteran's complete STRs.  [Note: he has submitted copies of STRs, himself, but it is unclear whether they are complete.]  If no additional records are located, or if they have been destroyed or damaged, then ask for specific confirmation of this.  And if it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran an explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 C.F.R. § 3.159(e)(1).

Further, ask the Veteran whether he has received any additional evaluation or treatment for either his left knee disability or his bilateral eye condition since April 2009, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After receiving any additional evidence, schedule another VA compensation examination to reassess the severity of his left knee disability and address the relevant rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on his claim for a higher initial rating.  

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history. 

3.  Provide additional a VA compensation examination for the bilateral eye condition for additional medical comment concerning its etiology, specifically in terms of whether it may be attributable to his military service.

All diagnostic testing and evaluation deemed necessary should be performed.  

The examiner is requested to review all pertinent records in the claims file, including the service treatment records and a complete copy of this remand, and offer comments and opinions in response to the following questions:

(a) Medical comment is needed concerning the likelihood (very likely, as likely as not, or unlikely) the bilateral eye condition is attributable to the Veteran's military service or dates back to his military service-either period of service.  

In making this determination, the examiner is asked to keep in mind the Veteran is competent to report a change in his eye-sight, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  So the examiner must specifically address the Veteran's report that this disorder initially manifesting during his military service in determining whether it may have originated in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

(b) Further, did the Veteran clearly and unmistakably have a bilateral eye condition when beginning his second period of service?  If he did, is there also evidence clearly and unmistakably indicating the pre-existing condition was not aggravated during or by his second period of service beyond its natural progression?
      
The examiner must discuss the rationale for all conclusions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file.

If these matters cannot be medically determined without resorting to mere speculation, this should be expressly indicated and an explanation provided as to why this is not possible or feasible.

4.  Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


